DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 13, 15-18, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, 11, and 12 of U.S. Patent No. 9,756,033, and claims 1, 4-8, 11, 12, 16, 17, and 19 of U.S. Patent No.10,547,604.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are anticipated by, or are obvious variants of, the patent claims.  The application claims are rejected by the patent claims in the following manner.

Application claims
‘033 patent claims
‘604 patent claims
1
1 (authentication steps), 12 (wireless communication)
1, 16, 19 (authentication steps), 12 (wireless communication)
2
1 (third/fourth storage is locked, authentication grants access thereby “unlocking”)
1 
3
4, 5 
4, 5
4
1, 4, 5
1, 4, 5
5
6
6
6
7, 8
7, 8

11
11
15
4, 5 (password provided by server)
4, 5
16
1 (authentication information)
1
17
1
1
18
6
6
21
1, 4, 5, 12
1, 4, 5, 12
22
1, 6 (encrypted password implies decryption for use)
1, 6



	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 7-12, and 14-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Challener et al., U.S. Patent Application Publication No. 2008/0133905.  Challener is an Applicant-cited reference.
	Regarding claim 1, Challener discloses a computer program to cause a computer to:
execute an authentication process [Fig. 5], the authentication process including receiving authentication information input by a user [para. 0068: “For example, the servicer may activate the client 115 and enter servicer identifier 205 and the prospective service password 425 at a keyboard of the client 115.”], sending the authentication information to a [step 520; para. 0068: “The I/O module 410 may verify the servicer identifier 205 and communicate the account identifier 210, the servicer identifier 205, and the prospective service password 425 to the trusted server 105.”] via wireless communication [Fig. 1: network 110; para. 0043: “The network 110 may be configured as the Internet, a wide area network (WAN), a local area network (LAN), a wireless network, and the like.”], and receiving an authentication result from the server via the wireless communication [step 525: receiving encrypted service structure key, access count limit, date limit at client] , the authentication result indicating whether the authentication succeeds [step 520; para. 0069, 0070: “The trusted server 105 may determine 520 if a hash of the prospective service password 425 is equivalent to the service password 285 maintained in the account data structure 305 on the trusted server 105.”].
Regarding claim 7, Challener teaches that the authentication process requires different authentication information for different users [para. 0008: “For example, servicers such as information technology personnel, as well as colleagues may need to access a password-protected computer”; para. 0017: “The storage module stores an account identifier, a servicer identifier that identifies a servicer...”].
Regarding claim 8, Challener teaches in a case where information stored in the storage is encrypted, the information is kept encrypted unless the authentication process succeeds [para. 0071: “The encryption module 415 decrypts 530 the encrypted service structure key 235 at the client 115 using the prospective service password 425.  In one embodiment, the encryption module 415 also decrypts the encrypted shared password key 250 from the service identifier structure 255 with the decrypted service structure key 235, decrypts the shared password 240 with the decrypted shared password key 250, and accesses 535 the client 115 with the shared password 240.”].
[step 535: receive encrypted service structure key].
Regarding claim 10, Challener teaches that the authentication process further requires information to identify the computer [Fig. 2: account identifier; para. 0048: “The account identifier 210 identifies the client 115 and the secure key structure 200.  For example, the account identifier 210 may be the client's Internet protocol (IP) address.”].
Regarding claim 11, Challener teaches that the information to identify the computer includes a CPU ID [para. 0048].
Regarding claim 12, Challener teaches that at least a part of the computer program is encrypted [para. 0047: “In one embodiment, the secure key structure 200 resides in a security module of the client 115 such as a Trusted Platform Module (TPM) as defined by the Trusted Computing Group.  The secure key structure 200 may be encrypted with one or more keys.”].
Regarding claim 14, Challener teaches that at least a part of the computer program is downloaded into the computer from a server [para. 0091: “In an alternate embodiment, the encryption module 415 may request the new service structure key 235 from the trusted server 105.”].
Regarding claim 15, Challener teaches that, upon the authentication process succeeding, execute the unlock process to unlock the storage using first information transmitted from the server to the computer [para. 0071: decryption steps using the service structure key receives from trusted server].
Regarding claim 16, Challener teaches that the first information is generated using second information transmitted from the computer to the server [steps 515, 520: client provides prospective SP to server; para. 0070: “The service structure key 235, the access limit 270, and the date limit 275 may be encrypted with the prospective service password 425.”].
Regarding claim 17, Challener teaches that the second information is at least a part of the authentication information [para. 0068: “The I/O module 410 may verify the servicer identifier 205 and communicate the account identifier 210, the servicer identifier 205, and the prospective service password 425 to the trusted server 105.”].
Regarding claim 18, Challener teaches that the first information is encrypted [para. 0070: “The service structure key 235, the access limit 270, and the date limit 275 may be encrypted with the prospective service password 425.”].
Regarding claim 19, Challener teaches that the first information in encrypted using second information transmitted from the computer to the server [para. 0070].
Regarding claim 20, Challener teaches that the second information is at least a part of the authentication information [para. 0068].

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-5, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Challener in view of Acuna et al., U.S. Patent Application Publication No. 2010/0223667.
[para. 0071: decrypting shared password to access client].  However, Challener does not teach a step of executing an operating system.
Acuna discloses a step of executing an operating system [para. 0049: “For example, the BIOS module 240 may carry out a Power On Self Test (POST) that ensures that the computer meets requirements to start-up properly, load a Bootstrap Loader to locate an operating system (OS), load a BIOS program or drivers that interface between the OS and hardware devices, and load a configuration program that may allow to configure hardware settings such as a hardware password, time, date, or the like.”; para. 0050: “In an embodiment, when the user boots the computer 200 or the notebook computer 100, the user is often prompted for the hardware password before booting of the computer 200 or the notebook computer 100 proceeds.  In addition, the user may be typically later prompted for another password to give access to the OS.”].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Challener and Acuna by modifying Challener to execute an OS, as taught by Acuna.  Challener discloses a notebook computer that employs a BIOS to execute a boot process [para. 0049: “The shared password 240 grants access to the client 115.  In one embodiment, the shared password 240 is required for the BIOS to boot the client 115.”].  However, Challener does not explicitly disclose that the BIOS is used to execute an OS.  Acuna discloses a notebook computer system that employs a BIOS to execute an OS.  Given this teaching from Acuna, and the well-established convention of using a BIOS to boot an OS, it would have been obvious to one of ordinary skill in the art to execute an OS based on Acuna’s suggestion to do so as part of a BIOS-based boot process.
Regarding claims 3 and 4, Challener teaches that upon the authentication process succeeding, execute an unlock process to unlock the part of the storage using a password [para. 0049: “Alternatively, the shared password 240 may unlock a storage device such as a hard disk drive.”].
Regarding claim 5, Challener teaches that the password is encrypted [para. 0050: “The shared password 240 is encrypted with a shared password key 250.”].
Regarding claim 21, Challener and Acuna disclose a computer program to cause a computer to:
receive authentication information input by the user [Challener, para. 0068: “For example, the servicer may activate the client 115 and enter servicer identifier 205 and the prospective service password 425 at a keyboard of the client 115.”]; 
send the authentication information to a server [step 520; para. 0068: “The I/O module 410 may verify the servicer identifier 205 and communicate the account identifier 210, the servicer identifier 205, and the prospective service password 425 to the trusted server 105.”] via wireless communication [Fig. 1: network 110; para. 0043: “The network 110 may be configured as the Internet, a wide area network (WAN), a local area network (LAN), a wireless network, and the like.”] while storing the authentication information in the computer [Fig. 2: service password 285]; 
receive server information from the server via wireless communication after the authentication using the authentication information is succeeded [step 525: receiving encrypted service structure key, access count limit, date limit at client]; 
unlock the locked storage area using the received server information and the stored authentication information [para. 0071: decrypting shared password to access client]; and 
execute the operating system [Acuna, para. 0049, 0050].
	Regarding claim 22, Challener teaches that the server information is encrypted, and unlocking the locked storage area includes 
decrypting the server information using the authentication information, and 
[para. 0071: “The encryption module 415 decrypts 530 the encrypted service structure key 235 at the client 115 using the prospective service password 425.  In one embodiment, the encryption module 415 also decrypts the encrypted shared password key 250 from the service identifier structure 255 with the decrypted service structure key 235, decrypts the shared password 240 with the decrypted shared password key 250, and accesses 535 the client 115 with the shared password 240.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Thummalapally et al., U.S. Patent Application Publication No. 2003/0208686, discloses a system that authenticates a user at a client device with a network server, the server providing various keys to the client device in order to grant access to a storage device [para. 0043].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov